DETAILED ACTION
This communication is a Final Office Action in reply to the amendment to application no. 16/168,409 filed on 09/25/2020.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on 09/25/2020 has been entered.
The previous 35 U.S.C. § 102(a)(2) rejection of record have been withdrawn. However, a new ground of rejection under 35 U.S.C. § 103 has been applied in the instant office action.
Status of Claims
Claims 1-20 have been canceled. Claims 21-38 have been added.
Response to Arguments
Claim Rejections 35 U.S.C. § 112:
Claims 1, 10 and 19 have been canceled, accordingly the previous rejection of record is withdrawn. 
Claim Rejections 35 U.S.C. § 101:
Applicant submits on page 11 of the remarks that new claim 21 does not fall within the “Certain Methods of Organizing Human Activity” group because it does not involve “managing personal behavior or relationships or interactions between people” including social activities, teaching, and following rules or instructions and that claim 21 is not directed to a judicial exception. Examiner respectfully disagrees; the claims are directed to identifying relative availability of a team by determining and displaying an availability for each member of a team. 
Applicant submits on page 11 of the remarks that displaying the unique visual indicator having a round avatar, a circle, and an annular sector is outside of the scope of, and simply does not involve managing personal behavior or relationships between people. Examiner notes that the use of a display is considered an additional element to perform the abstract idea and not part of the abstract idea itself. 
Applicant submits on page 13 of the remarks that claim 21 includes an additional element that effects a transformation or reduction of a particular article to a different state or thing. More specifically, displaying the unique visual indicator having a round avatar, circle, and an annular sector consists of transforming some member’s availability data into a unique visual indicator which is displayed. Further, Applicant submits that claim 21 includes an additional element that applies or uses the judicial exception in some meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. Examiner respectfully disagrees and notes that the use of a visual indicator to display a user’s availability does not improve the computer functionality or technical field nor does it effect a transformation of a particular article to a different state or thing. As claimed, the display of data using a visual indicator provides mere instructions to apply the abstract idea and do not provide 
Claim Rejections 35 U.S.C. § 102 and 35 U.S.C. § 103:
Applicant arguments regarding claims 1-20 are moot since claims 1-20 have been canceled. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



7.	With respect to claims 21-38, the independent claims (claims 21, 27 and 33) are directed, in part, to a system, a method and a computer program product for identifying availability for a pre-determined team. Step 1 – First pursuant to step 1 in the January 2019 Guidance, claims 21-26 are directed to a system, which falls under the category of a machine, claims 27-32 are directed to a method comprising a series of steps, which falls under the category of a process. Claims 33-38 are directed to a computer program product, which could be interpreted as including signals per se. However, the specification [0079] provides a list of non-transitory devices that makes it clear the computer program product excludes transitory signals and therefore, claims 33-38 are eligible under the Subject Matter Eligibility analysis step 1. Nonetheless, these claim elements are considered abstract ideas because they are directed to a certain method of organizing human activity including managing personal behavior or interactions between people. 
As per Step 2A – Prong 1 of the subject matter eligibility analysis, the claims are directed in part to identifying relative availability for a team; determining an availability for each member of the team; displaying a visual indicator of the relative availability for each member of the team. If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior, then it falls within the “certain methods of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea
9.	As per Step 2A - Prong 2 of the subject matter eligibility analysis, this judicial exception is not integrated into a practical application. In particular, the claim recites additional elements – “a system”, “ a visual indicator”, “one or more computers”, “computer program product”. The “system”, the “one or more computers” and the “computer program product” are recited at a high-level of generality (i.e., as a generic device performing a generic computer function of receiving and storing data) such that these elements amount no more than mere instructions to apply the exception using a generic computer component. Examiner looks to Applicant’s specification in at least figures 1-2 and related text and [0023-0024] to understand that the invention may be implemented in a generic environment: “FIG. 1 is a pictorial representation of an illustrative cloud computing environment 100 used for implementing the system and method to identify relative availability for a pre-determined team, according to one embodiment. As shown, a cloud computing environment 100 includes one or more cloud computing nodes 102 with which local computing devices used by cloud consumers, such as, for example, personal digital assistant (PDA) or cellular telephone 104A, desktop computer 104B, laptop computer 104C, and/or automobile computer system 104N may communicate. Nodes 102 may communicate with one another. They may be grouped (not shown) physically or 
10.	As per Step 2B of the subject matter eligibility analysis, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements are mere instructions to apply the abstract idea on a computer. When considered individually, these claim elements only contribute generic recitations of technical elements to the claims. The additional elements do not provide significantly more to the abstract idea. It is readily apparent, for example, that the claim is not directed to any specific improvements of these elements. The invention is not directed to a technical improvement. When the claims are considered individually and as a whole, the additional elements noted above, appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a generic computer receives information from another generic computer, processes the information and then sends information back. In 
11.	Dependent claims 22-26, 28-32 and 34-38 are not directed to any additional abstract ideas and are not directed to any additional non-abstract claim elements. Dependent claims 22, 28, 34 (determining availability of team members); 23-26, 29-32, 35-38 (displaying availability); further refine the abstract idea and do not provide a meaningful linking to the judicial exception. Rather, these claims offer further descriptive limitations of elements found in the independent claims and addressed above – such as by describing the nature and content of the data that is received/sent. While these descriptive elements may provide further helpful context for the claimed invention these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not more than the abstract concepts at the core of the claimed invention.
Claim Rejections - 35 USC § 112
12.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


13.	Claim(s) 27 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
14.	Claim 27 recites the limitation “the team”.  There is insufficient antecedent basis for this limitation in the claim. 
15.	Dependent claims 28-32 depend from claim 27 and fail to cure the deficiency noted above, and are therefore rejected under 112(b) for the same reasons as noted above.
Claim Rejections - 35 USC § 103
16.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
17.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
19.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
20.	Claim(s) 21-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub. No. 2008/0021949 (hereinafter; John) in view of US Pub. No. 2016/0179353 (hereinafter; Iskander). 
Regarding claims 21, 27 and 33, John discloses:
A computer-implemented system comprising: one or more computers programmed for identifying relative availability for a team, by; a computer-implemented method comprising; a computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by one or more computers to cause the computers to perform a method comprising: identifying relative availability for a team, by: [e.g. John discloses identifying availability of a team in at least 0006-0007, Specifically 0007 recites: “The present invention enables the determination, across a range of communication media and endpoints, of an individual's or a group's availability based on roles and other constraints,” and 0101 recites: “At task 705, manager 204 sets up the users in the identified user group on the communication session of interest on their telecommunications endpoints, based on the best availability out of all of the group availability indices calculated for all of the considered communication media.”]
determining an availability for each member of the team; [e.g. John discloses availability of each user in a group (i.e. availability of each member of the team) in at least 0007, 0012 and 0011. Specifically 0007 recites: “The present invention enables the determination, across a range of communication media and endpoints, of an individual's or a group's availability based on roles and other constraints,” and 0012 recites: “The availability manager of the illustrative embodiment is capable of determining the availability of an endpoint user for participating in a new or existing communication session at a telecommunications endpoint via a particular communication medium, based on one or more discrete rules that specify availability conditions. These rules can be either user-specified or system-specified, and can be stored and maintained at database servers.”; “User X will accept a call if it is on subject Y”]

displaying a visual indicator of the relative availability for each member of the team, [e.g. Iskander discloses a visual indicator in at least [0013], [0015] (See Figs. 1, 3A-3B). [0013] recites: “The GUI displays the analog clock along with one or more icons representing time events, such as meetings, appointments, and the like.”]
the visual indicator comprising: a round avatar representing a single team member; [e.g.  Iskander discloses a round avatar (See at least Fig. 2, time event icon 202) used to display user availability based on scheduled events and using different colors in at least [0023-0025]. 0025 recites: “The appearance of the environment around the time event icon within the clock GUI 128 can also be used to indicate that a time event icon is being displayed on the minute scale. For example, FIG. 3A shows a colored circular sector 206 between the minute hand and the time event icon 200. Similarly, FIG. 3B shows a colored arc 208 between the minute hand and the time event icon 200. Both features clearly convey to the user that the time event icon is displayed on the minute scale while the other time event icons 202 and 204 are displayed on the hour scale. Both features also clearly convey a sense of the amount of time left before the event associated with the time event icon 200. If more than one time event icon is displayed on the minute scale, each time event icon on the minute scale may be associated with a separate circular sector or arc, each of which may be positioned at a different radius or shown with a different color, for example.” Further; 0028 recites: “Time event information can also be received from computer process that automatically generates time events. For example, a learning algorithm running on the electronic device may store information related to previous time events and search for patterns that may be used to predict potential time events that the user may find useful in the future. In some instances, time events may be generated from the potential time events and displayed in the clock GUI 128.”]
a circle positioned along a circumference of the round avatar; [e.g.  Iskander 0025 recites: “The appearance of the environment around the time event icon within the clock GUI 128 can also be used to indicate that a time event icon is being displayed on the minute scale. For example, FIG. 3A shows a colored circular sector 206 between the minute hand and the time event icon 200. Similarly, FIG. 3B shows a colored arc 208 between the minute hand and the time event icon 200. Both features clearly convey to the user that the time event icon is displayed on the minute scale while the other time event icons 202 and 204 are displayed on the hour scale. Both features also clearly convey a sense of the amount of time left before the event associated with the time event icon 200. If more than one time event icon is displayed on the minute scale, each time event icon on the minute scale may be associated with a separate circular sector or arc, each of which may be positioned at a different radius or shown with a different color, for example.”]
and an annular sector positioned around the circle and extending around the avatar. [e.g. Iskander 0025 recites: “If more than one time event icon is displayed on the minute scale, each time event icon on the minute scale may be associated with a separate circular sector or arc, each of which may be positioned at a different radius or shown with a different color, for example.”]   
It would have been obvious to one having ordinary skill in the art at the time of the invention to combine the availability determination of a group of users based on availability conditions of John with the icon display of Iskander in order to display more information about an event in a time event icon (Iskander abstract) which can help identify user’s availability because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.
Regarding claims 22, 28 and 34, John discloses:
The system of claim 21; the method of claim 27; the computer program product of claim 33, wherein determining the availability for each member of the team is based on each team member's: participation in a meeting, participation in a conversation, participation in a video or audio conference session, participation in a collaborative activity, or participation in another activity. [e.g. John 0007 recites: “The availability manager of the illustrative embodiment is capable of determining the availability of an endpoint user for participating in a new or existing communication session at a telecommunications endpoint via a particular communication medium, based on one or more discrete rules that specify availability conditions. These rules can be either user-specified or system-specified, and can be stored and maintained at database servers. The following are examples of discrete availability rules: [0008] i. If user X is on a voice call, availability for a new or existing communication session is zero (i.e., non-existent).”]  

The system of claim 21; the method of claim 27; the computer program product of claim 33, wherein the circle positioned along the circumference of the round avatar has a smaller diameter than the round avatar, and wherein a portion of the circle positioned along the circumference of the round avatar obscures a portion of the round avatar. [e.g. Iskander discloses a round avatar indicating different time events having different radius and separate circular sectors or arcs and different color changes and graphical effects in at least 0025. See Figs. 3A-3B]   
It would have been obvious to one having ordinary skill in the art at the time of the invention to combine the availability determination of a group of users based on availability conditions of John with the icon display of Iskander in order to display more information about an event in a time event icon (Iskander abstract) which can help identify user’s availability because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.
Regarding claims 24, 30 and 36, Although John discloses determining availability and changes in availability of a group of users, John does not specifically disclose using a visual indicator to display availability. However, Iskander discloses the following limitations:
The system of claim 21; the method of claim 27; the computer program product of claim 33, wherein the visual indicator is updated as the single team member's availability changes. [e.g. Iskander discloses a visual indicator in at least [0013], [0015] The GUI displays the analog clock along with one or more icons representing time events, such as meetings, appointments, and the like.”]
It would have been obvious to one having ordinary skill in the art at the time of the invention to combine the availability determination of a group of users based on availability conditions of John with the visual display of Iskander in order to display more information about an event in a time event icon (Iskander abstract) which can help identify user’s availability because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned. 
Regarding claims 25, 31 and 37, Although John discloses determining availability of a group of users, John does not specifically disclose the visual indicator being an avatar (i.e. icon). However, Iskander discloses the following limitations:
The system of claim 21; the method of claim 27; the computer program product of claim 33, wherein the circle positioned along the circumference of the round avatar has a fill color representing the single team member's current availability, and the annular sector has a fill color representing the single team member's future availability. [e.g. Iskander discloses a round avatar (See at least Fig. 2, time event icon 202) used to display user availability based on scheduled events and using different colors in at least [0023-0025]. [0025] recites: “If more than one time event icon is displayed on the minute scale, each time event icon on the minute scale may be associated with a separate circular sector or arc, each of which may be positioned at a different radius or shown with a different color, for example.”]    

Regarding claims 26, 32 and 38, Although John discloses determining availability of a group of users, John does not specifically disclose the visual indicator being an avatar (i.e. icon). However, Iskander discloses the following limitations:
The system of claim 21; the method of claim 27; the computer program product of claim 33, wherein a length of the annular sector represents a period of time in the future. [e.g. Iskander discloses time event icons representing different periods of time and events at different in at least [0023-0025] and [0027]. [0025] recites: “each time event icon on the minute scale may be associated with a separate circular sector or arc, each of which may be positioned at a different radius or shown with a different color, for example.” Further; 0027 recites: “The time event information may include any type of information that may be pertinent to a time event, such as the time of an event, duration of an event”]    
It would have been obvious to one having ordinary skill in the art at the time of the invention to combine the availability determination of a group of users based on availability conditions of John with the icon display of Iskander in order to display more information about an event in a time event icon (Iskander abstract) which can help identify user’s availability .
Conclusion
21.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS Z SANTIAGO-MERCED whose telephone number is (571)270-5562.  The examiner can normally be reached on M-F 7am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRANCIS Z. SANTIAGO MERCED/Examiner, Art Unit 3683                                                                                                                                                                                                        

/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683